EXAMINER’S REASON FOR ALLOWANCE
Claims 1-16, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Cao (US PGPub 2007/0170444) and Lin et al. (US PGPub 2017/0345801), either alone or in combination, fails to teach or fairly suggest the feature:
“a plurality of vias electrically connected to the first, second, and third light emitting sub- units, each of the vias has a top surface exposed from the light emitting structure for external connection and a bottom surface contacting the light emitting structure, the bottom surfaces of the vias being disposed on substantially the same plane; and 
a first passivation layer covering at least a part of the light emitting structure, 
wherein the first passivation layer has a bottom surface that exposes the light emitting structure to permit light from the first, second, and third sub-units to be emitted from the light emitting chip.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2896